Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153008(46)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  TERIDEE LLC, JOHN F. KOETJE TRUST,                                                                                 Justices
  and DELIA KOETJE TRUST,
             Plaintiffs-Appellees,
  v                                                                SC: 153008
                                                                   COA: 324022
                                                                   Wexford CC: 2013-024803-CH
  HARING CHARTER TOWNSHIP and
  CLAM LAKE TOWNSHIP,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for stay is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2016
         s0531
                                                                              Clerk